Citation Nr: 0845067	
Decision Date: 12/31/08    Archive Date: 01/07/09

DOCKET NO.  07-09 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
glaucoma with optic nerve cupping, bilateral eyes.  

2.  Entitlement to service connection for prostate cancer, to 
include as due to exposure to ionizing radiation.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1953 to 
December 1955.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The veteran was provided a travel Board hearing in September 
2008.  A transcript of the testimony offered at this hearing 
has been associated with the record. 

At his travel Board hearing, the veteran submitted two 
personal statements and has waived RO consideration thereof.  
In this regard, the Board may consider this evidence in the 
first instance because the veteran has waived RO 
consideration thereof.  See 38 C.F.R. § 20.1304(c) (2008).

The issue of entitlement to service connection for prostate 
cancer, to include as due to exposure to ionizing radiation, 
being remanded is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a July 1991 decision, the Board last denied the 
veteran's claim of entitlement to service connection for 
glaucoma on the basis that the recorded history was not 
sufficiently specific to establish the onset of glaucoma in 
service.  The appellant did not appeal that decision and it 
is final.

2.  Evidence received since the July 1991 Board decision is 
cumulative, redundant and irrelevant to corroborating the 
veteran's reported in-service history of right eye cupping, 
and does not raise a reasonable possibility of substantiating 
the claim.


CONCLUSIONS OF LAW

1.  The Board's July 1991 decision is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 20.1104 (2008).

2.  New and material evidence has not been received since the 
Board's July 1991 denial, and the claim of entitlement to 
service connection for glaucoma is not reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2008); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

In claims to reopen, VA must notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and the evidence and information that is necessary to 
establish entitlement to the underlying claim for the benefit 
sought.  VA should consider the bases for the final denial 
and the notice letter must describe what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 
(2006).

In the case of the veteran's claim to reopen decided herein, 
the RO provided the veteran appropriate pre-adjudication 
notice in a letter dated in July 2005.  That letter notified 
the veteran of the evidence and information that was 
necessary to reopen the claim, and the evidence and 
information that was necessary to establish service 
connection for glaucoma.

He was provided notice addressing the rating criteria and 
effective date provisions in a March 2006 letter.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  The claim was 
readjudicated in a September 2006 statement of the case.  
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

VA has obtained the veteran's VA medical records and he has 
provided VA with some private medical evidence.  He has not 
requested VA's assistance in obtaining any evidence and has 
indicated that the only other available medical evidence is 
in VA's possession.  The National Personnel Records Center 
(NPRC) has indicated that the veteran's service treatment and 
personnel records were destroyed in the 1973 fire.  In cases 
where a veteran's records were destroyed in the July 1973 
fire at the NPRC, there is a heightened duty to assist.  
Cuevas v. Principi, 3 Vet. App. 543, 548 (1992).  VA need not 
obtain a medical opinion or examination in this case because 
that duty applies to claims to reopen only if new and 
material evidence is presented or secured.  38 C.F.R. 
§ 3.159(c)(4)(C)(iii).  All known and available records 
relevant to the issue on appeal have been obtained and 
associated with the veteran's claims file; and the veteran 
has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.


Laws and Regulations

The record reflects that the veteran's claim of entitlement 
to service connection for glaucoma was last denied by a Board 
decision dated in July 1991, because the recorded history 
alone was not sufficiently specific to establish the onset of 
glaucoma in service.  The veteran was notified of his right 
to appeal the decision and did not do so.  The decision then 
became final at the end of the statutory time limit.  This 
claim can only be reopened if new and material evidence has 
been submitted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Evidence is "new" if it was not of record at the time of 
the last prior final denial of the claim.  It is "material" 
if, by itself or when considered with previous evidence of 
record, it relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence must not 
be cumulative or redundant of the evidence of record at the 
time of the last prior final denial of the claim, and it must 
raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156.

For new and material evidence purposes only, new evidence is 
presumed to be credible.  The only exception would be where 
evidence presented is either (1) beyond the competence of the 
individual making the assertion or (2) inherently incredible.  
If new and material evidence has been received with respect 
to a claim that has become final, then the claim is reopened 
and decided on a de novo basis.  Justus v. Principi, 3 Vet. 
App. 510 (1992); 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Factual Background and Analysis

The evidence of record at the time of the July 1991 Board 
decision included the following: 1) A March 1998 VA eye 
examination report; 2) A May 1989 statement from the veteran 
relating that he had been advised of severe cupping in his 
right eye during a routine eye examination sometime between 
October 1954 and July 1955 when stationed at Camp Irwin; 3) 
Information from the NPRC that the veteran's service 
treatment records had been destroyed in the 1973 fire; and 4) 
A March 1990 letter from F.S.S., M.D. noting that the veteran 
had first seen this provider in 1958 and that although the 
records of the veteran's eye condition dated only back to 
July 1960, the history stated that cupping of the right optic 
disc had been noticed by other doctors as far back a 1954.  
The Board denied the claim of entitlement to service 
connection for glaucoma on the grounds that the recorded 
history, particularly that provided by Dr. S., was not 
sufficiently specific to establish the onset of glaucoma in 
service.  

Since the June 1991 Board decision, numerous pieces of 
evidence have been submitted, namely:  1) A December 1993 
letter from a VA physician noting that the veteran had 
significant visual loss in both eyes due to glaucoma; 2) The 
veteran's VA medical records, which show treatment for 
glaucoma and a reported history of onset of glaucoma in 
service; 3) An October 1991 letter from Dr. S. summarizing 
the veteran's eye problems and noting that he had advanced 
glaucoma in both eyes for a number of years; 4) A September 
2005 letter from Dr. S. in which he states that because the 
history of the cupping of the veteran's optic nerve goes as 
far back as 1954, that it was very likely that he had 
glaucoma at that time and that it was his opinion that the 
veteran had glaucoma while in service; and 5) Statements and 
testimony from the veteran relating that he had been informed 
by an optometrist in service of right eye cupping, that he 
first sought treatment for his eyes in 1958 and that he had 
begun to notice subtle changes in his vision after his 
discharge from service.  

The evidence submitted is not new and material.  The evidence 
at the time of the prior and final Board decision consisted 
of a diagnosis of glaucoma and the veteran's uncorroborated 
reported history of in-service diagnosis of cupping of the 
right eye.  The VA treatment records and the December 1993 
letter show continued diagnosis and treatment of glaucoma, 
just as the evidence did at the time of the July 1991 Board 
decision; these records are thus duplicative.  The veteran's 
reported history of being told of right eye cupping in 
service recorded in his VA records is likewise duplicative.  
Dr. S.'s statements regarding in-service incurrence of 
glaucoma merely repeat the veteran's provided history, as the 
March 1990 letter did, and is also, therefore, duplicative.  
The veteran's statements regarding being informed of right 
eye cupping in service are duplicative of his statements of 
record at the time of the July 1991 rating decision.  His 
statements regarding his vision and treatment of glaucoma 
post-service, although new, are irrelevant to corroboration 
of his claimed in-service diagnosis of right eye cupping.  As 
mentioned above, the evidence necessary to reopen the claim 
must relate to in-service onset of glaucoma, which none of 
the submitted evidence does.  It thus does not raise a 
reasonable possibility of substantiating the claim.  New and 
material has not been received and the claim to reopen must 
therefore be denied.  


ORDER

New and material evidence has not been received to reopen the 
claim of entitlement to service connection for glaucoma with 
optic nerve cupping, bilateral eyes, and the claim is not 
reopened.


REMAND

The veteran is claiming participation in atmospheric testing 
at the Nevada Test Site and that his prostate cancer is 
attributable thereto.  He has related that although he served 
as a dental technician (confirmed by his DD Form 214), he was 
called to temporary duty (TDY) to serve as a medic in support 
of decontamination efforts, which qualifies as onsite 
participation in a test involving the atmospheric detonation 
of a nuclear device.  See 38 C.F.R. § 3.309(d)(3)(iv)(B).  
Prostate cancer is not subject to presumptive service 
connection as a disease specific to radiation-exposed 
veterans.  See 38 C.F.R. § 3.309(d)(2).  However, it is a 
radiogenic disease and first manifested in 1996, well after 5 
years following the veteran's alleged exposure.  See 
38 C.F.R. §§ 3.311(b)(2)(xxiii), (b)(5)(iv).  

Further development under 38 C.F.R. § 3.311 is necessary.  
The National Personnel Records Center (NPRC) has indicated 
that the veteran's service treatment and personnel records 
were destroyed in the 1973 fire and the duty to assist is 
thus heightened.  Cuevas, 3 Vet. App. at 548.  Furthermore, 
if military records do not establish presence at or absence 
from a site at which exposure to radiation is claimed to have 
occurred, the veteran's presence at the site will be 
conceded.  38 C.F.R. § 3.311(a)(4)(i).  Accordingly, this 
claim must be referred to the Under Secretary for Benefits 
for initial review.  See 38 C.F.R. §§ 3.311(b)(iii), (c) 
(2008).

Accordingly, the case is REMANDED for the following action:

1.  Request any available records 
concerning the veteran's exposure to 
radiation from the appropriate agency 
(Department of the Army, Defense Threat 
Reduction Agency, etc.), to include any 
records pertaining to the veteran's unit 
and possible temporary duty assignments. 

2.  In accordance with 38 C.F.R. § 
3.311(a)(2)(iii), forward the veteran's 
records concerning his radiation exposure, 
including any service records, his 
statements and testimony regarding 
radiation exposure, and any other 
information obtained from the above 
information request, to the Under 
Secretary for Health, for preparation of a 
dose estimate, to the extent feasible.  If 
a specific estimate cannot be made, a 
range of possible doses should be 
provided.  If more information from the 
veteran is required regarding specifics of 
his alleged exposure, he should be 
contacted and asked to provide the 
information.

3.  If the above-requested development 
results in a positive dose estimate, refer 
the claim to the Under Secretary for 
Benefits for consideration under 38 C.F.R. 
§ 3.311(c). 

4.  After the development requested above 
has been completed to the extent possible, 
the AMC/RO should again review the record 
and adjudicate the claim on appeal.  If 
any benefit sought on appeal remains 
denied, the veteran and his representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto before this 
case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


